Case 1:15-cv-08916-PGG-DCF Document 125
                                    110 Filed 08/07/20
                                              04/20/20 Page 1 of 1




                        MEMO ENDORSED:

                        Plaintiff's objections are denied without prejudice to renewal after
                        Magistrate Judge Freeman addresses the issues raised in Dkt. Nos.
                        109, 110, 111, 119, 120, and 121. The Clerk of Court is directed to
                        terminate Dkt. Nos. 109 and 110. A copy of this memo
                        endorsement has been mailed to the pro se Plaintiff by Chambers.

                        SO ORDERED.


                        Dated: August 6, 2020
